Exhibit 10.17

CymaBay Therapeutics, Inc.

 

Non-Employee Directors Compensation Program

Our Non-Employee Director Compensation Program is intended to compensate our
non-employee directors with a combination of cash and equity.  Each non-employee
director will receive an annual base cash retainer of $40,000 for such service.
The chairperson of our board of directors (“Board”) (provided he or she is not
an employee) will receive an additional annual base cash retainer of $30,000 for
this service. In addition, we intend to compensate the members of our Board for
service on our committees as follows:

 

 

•

 

The chairperson of our audit committee will receive an annual cash retainer of
$20,000 for this service, and each of the other members of the audit committee
will receive an annual cash retainer of $10,000.

 

 

•

 

The chairperson of our compensation committee will receive an annual cash
retainer of $15,000 for such service, and each of the other members of the
compensation committee will receive an annual cash retainer of $7,500.

 

 

•

 

The chairperson of our nominating and corporate governance committee will
receive an annual cash retainer of $10,000 for this service, and each of the
other members of the nominating and corporate governance committee will receive
an annual cash retainer of $5,000.

Cash payments described above are paid quarterly.

Further, concurrently with the grants under our annual grant program for
employees, each non-employee director is expected to be granted an annual equity
award valued at approximately $150,000. If a new board member joins our board of
directors, the director is expected to be granted an initial equity award valued
at approximately $300,000. Annual equity awards and equity awards to new board
members will be subject to vesting as determined by our Board or the
compensation committee on the date of grant, generally vesting over 12 months
for annual grants, and vesting over 36 months for initial grants.